Case 19-81425-CRJ13   Doc 24    Filed 08/01/19 Entered 08/01/19 09:38:52   Desc Main
                               Document     Page 1 of 6
Case 19-81425-CRJ13   Doc 24    Filed 08/01/19 Entered 08/01/19 09:38:52   Desc Main
                               Document     Page 2 of 6
Case 19-81425-CRJ13   Doc 24    Filed 08/01/19 Entered 08/01/19 09:38:52   Desc Main
                               Document     Page 3 of 6
Case 19-81425-CRJ13   Doc 24    Filed 08/01/19 Entered 08/01/19 09:38:52   Desc Main
                               Document     Page 4 of 6
Case 19-81425-CRJ13   Doc 24    Filed 08/01/19 Entered 08/01/19 09:38:52   Desc Main
                               Document     Page 5 of 6
Case 19-81425-CRJ13   Doc 24    Filed 08/01/19 Entered 08/01/19 09:38:52   Desc Main
                               Document     Page 6 of 6
